                                        Case 4:94-cv-02307-CW Document 3218 Filed 03/11/21 Page 1 of 7




                                   1

                                   2
                                   3

                                   4
                                   5
                                   6
                                   7
                                   8                     IN THE UNITED STATES DISTRICT COURT

                                   9                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
  United States District Court
Northern District of California




                                  10
                                  11    JOHN ARMSTRONG, et al.,                 Case No. 94-cv-02307 CW
                                  12                 Plaintiffs,                ORDER FOR ADDITIONAL REMEDIAL
                                                                                MEASURES AT LAC, COR, SATF,
                                  13          v.                                CIW, AND KVSP
                                  14    GAVIN C. NEWSOM, et al.,                Re: Dkt. No. 2948
                                  15                 Defendants.
                                  16
                                  17       For the reasons set forth in the Court’s order granting in

                                  18   part Plaintiffs’ motion to modify its prior remedial orders and

                                  19   injunctions to require the implementation of new remedial measures

                                  20   to prevent further violations of the ARP and ADA at California

                                  21   State Prison, Los Angeles County (LAC); California State Prison,

                                  22   Corcoran (COR); Substance Abuse Treatment Facility (SATF);

                                  23   California Institute for Women (CIW); and Kern Valley State Prison

                                  24   (KVSP) (collectively, the five prisons), the Court hereby orders

                                  25   as follows:

                                  26       1.      No later than twenty-one days of the date this Order is

                                  27   filed, Defendants must draft and present to Plaintiffs for their

                                  28   review a plan for achieving compliance with the Armstrong
                                        Case 4:94-cv-02307-CW Document 3218 Filed 03/11/21 Page 2 of 7




                                   1   Remedial Plan (ARP) and the Americans with Disabilities Act (ADA)

                                   2   that includes the components described below (the Five Prisons

                                   3   Remedial Plan).   To the extent possible, Defendants shall provide

                                   4   to Plaintiffs drafts of the components that must be included in

                                   5   the Five Prisons Remedial Plan on a rolling basis prior to

                                   6   twenty-one days of the date this Order is filed.

                                   7        2.   Plaintiffs shall provide comments to Defendants as to

                                   8   the drafts within seven days of receiving them.1

                                   9        3.   The parties shall meet and confer promptly to resolve
  United States District Court
Northern District of California




                                  10   any disagreements as to the adequacy of the Five Prisons Remedial

                                  11   Plan or any of its components.      Defendants shall ensure that

                                  12   staff with sufficient authority to amend and approve any plans,

                                  13   policies, and procedures in the Five Prisons Remedial Plan attend

                                  14   all meet-and-confer sessions.

                                  15        4.   In the event that a disagreement is not resolved within

                                  16   forty-two days of the date this Order is filed, Plaintiffs shall

                                  17   file objections with the Court no later than forty-nine days of

                                  18   the date this Order is filed in a brief of no more than ten

                                  19   pages; Defendants may respond to the objections within seven days

                                  20   thereafter in a brief of no more than fifteen pages; and

                                  21   Plaintiffs may file a reply of no more than five pages within

                                  22   four days thereafter.    The Court will rule on the objections and

                                  23   issue any necessary order, consistent with its rulings in its

                                  24
                                  25
                                  26        1 Each side shall, respectively, provide copies of any drafts
                                  27   and comments to the same to counsel for the parties in Coleman v.
                                       Newsom, Case No. 90-cv-00529 (E.D. Cal.), and Plata v. Newsom,
                                  28   Case No. 01-cv-01351 (N.D. Cal.), as well as to the special
                                       master and receiver in those actions.
                                                                        2
                                        Case 4:94-cv-02307-CW Document 3218 Filed 03/11/21 Page 3 of 7




                                   1   Order granting in part Plaintiffs’ motion to modify its prior

                                   2   remedial orders and injunctions.

                                   3       5.    Within fourteen days of reaching agreement with

                                   4   Plaintiffs, or receiving this Court’s order resolving any

                                   5   disagreements, Defendants shall issue the Five Prisons Remedial

                                   6   Plan in final form and implement its provisions pursuant to the

                                   7   terms described below, unless the Five Prisons Remedial Plan sets

                                   8   a different date for the implementation of a component of the

                                   9   Five Prisons Remedial Plan.
  United States District Court
Northern District of California




                                  10             a.    Cameras.   Within ninety days of the finalization

                                  11   of the Five Prisons Remedial Plan, CDCR shall install operational

                                  12   surveillance cameras that cover all areas of LAC, COR, SATF, CIW,

                                  13   and KVSP to which disabled inmates have access, including, but

                                  14   not limited to, all exercise yards, housing units, sally-ports,

                                  15   dining halls, program areas, and gyms.       Within sixty days of the

                                  16   finalization of the Five Prisons Remedial Plan, CDCR must begin

                                  17   using body-worn cameras for all correctional officers at LAC,

                                  18   COR, SATF, CIW, and KVSP who may have any interactions with

                                  19   disabled inmates.   The Five Prisons Remedial Plan shall describe

                                  20   the steps that Defendants will take to achieve these deadlines.

                                  21             b.    The Five Prisons Remedial Plan must contain

                                  22   policies and procedures regarding the use of body-worn cameras

                                  23   and the use of camera footage at LAC, COR, SATF, CIW, and KVSP

                                  24   from any type of camera, including requirements that all footage

                                  25   be retained for a minimum of ninety days, that footage of use of

                                  26   force and other triggering events involving disabled inmates at

                                  27   LAC, COR, SATF, CIW, and KVSP be retained indefinitely, and that

                                  28   footage, when available, be reviewed and considered as part of
                                                                           3
                                        Case 4:94-cv-02307-CW Document 3218 Filed 03/11/21 Page 4 of 7




                                   1   the investigation of any incident.      The Five Prisons Remedial

                                   2   Plan also must contain policies and procedures for training staff

                                   3   at LAC, COR, SATF, CIW, and KVSP regarding how and when to use a

                                   4   body-worn camera and how to ensure that footage is retained and

                                   5   reviewed.

                                   6               c.   Reforms to Staff Misconduct Complaint,

                                   7   Investigation, and Discipline Process at LAC, COR, SATF, CIW, and

                                   8   KVSP.   CDCR must develop measures to reform the staff misconduct

                                   9   complaint, investigation, and discipline process (Investigation
  United States District Court
Northern District of California




                                  10   and Discipline Section of the Five Prisons Remedial Plan), which

                                  11   shall be included in the Five Prisons Remedial Plan, to ensure

                                  12   (1) that CDCR completes unbiased, comprehensive investigations

                                  13   into all allegations of staff misconduct violative of the rights

                                  14   of any qualified inmate with a disability under the ARP or the

                                  15   ADA; (2) that CDCR imposes appropriate and consistent discipline

                                  16   against employees who engage in violations of the ARP or ADA with

                                  17   respect to disabled inmates at LAC, COR, SATF, CIW, and KVSP; and

                                  18   (3) that employees who engage in criminal misconduct against

                                  19   disabled inmates at LAC, COR, SATF, CIW, and KVSP in violation of

                                  20   the ARP or ADA are appropriately investigated and, if warranted,

                                  21   referred for prosecution or reassignment.       The Investigation and

                                  22   Discipline Section of the Five Prisons Remedial Plan also shall

                                  23   ensure that officers accused of serial violations of the ARP or

                                  24   ADA with respect to disabled inmates at LAC, COR, SATF, CIW, and

                                  25   KVSP are reassigned.    The Investigation and Discipline Section of

                                  26   the Five Prisons Remedial Plan also shall provide for effective

                                  27   mechanisms for oversight over all staff misconduct complaints,

                                  28   use-of-force reviews, and related staff disciplinary proceedings
                                                                           4
                                        Case 4:94-cv-02307-CW Document 3218 Filed 03/11/21 Page 5 of 7




                                   1   at LAC, COR, SATF, CIW, and KVSP that involve alleged violations

                                   2   of disabled inmates’ rights under the ARP or ADA.         The

                                   3   Investigation and Discipline Section of the Five Prisons Remedial

                                   4   Plan shall require quarterly interviews of randomly-selected

                                   5   disabled inmates at LAC, COR, SATF, CIW, and KVSP using the

                                   6   methodology and interview questionnaire utilized by the December

                                   7   2018 investigators in connection with the Bishop Report at

                                   8   Richard J. Donovan Correctional Facility.

                                   9             d.    Third-Party Expert Monitoring of Defendants’
  United States District Court
Northern District of California




                                  10   Investigation and Discipline Section of the Five Prisons Remedial

                                  11   Plan.   The Court delegates to Edward Swanson, its expert,

                                  12   pursuant to Federal Rule of Evidence 706, the additional duties

                                  13   of monitoring Defendants’ implementation of their Investigation

                                  14   and Discipline Section of the Five Prisons Remedial Plan.          Mr.

                                  15   Swanson shall have access to all documents reasonably necessary

                                  16   for monitoring Defendants’ implementation of their Investigation

                                  17   and Discipline Section of the Five Prisons Remedial Plan.          Mr.

                                  18   Swanson shall issue quarterly reports regarding Defendants’

                                  19   implementation of the Investigation and Discipline Section of the

                                  20   Five Prisons Remedial Plan.     Prior to the issuance of each

                                  21   quarterly report, the parties and Mr. Swanson shall meet and

                                  22   confer regarding his findings for the quarter.

                                  23             e.    Early-Warning System.      CDCR shall develop an

                                  24   electronic system for tracking all staff misconduct incidents

                                  25   involving disabled inmates at LAC, COR, SATF, CIW, and KVSP by

                                  26   date, time, location, staff involved, and disabled inmates

                                  27   involved, that includes information about the nature of the

                                  28
                                                                           5
                                        Case 4:94-cv-02307-CW Document 3218 Filed 03/11/21 Page 6 of 7




                                   1   disabled inmates’ disabilities, any injuries they suffered, and

                                   2   related medical records.

                                   3             f.     Information Sharing with Plaintiffs’ counsel and

                                   4   the Court’s expert.     CDCR must produce to Plaintiffs’ counsel and

                                   5   the Court’s expert, Mr. Swanson, on a quarterly basis, all

                                   6   documents related to LAC, COR, SATF, CIW, and KVSP staff

                                   7   misconduct complaints in which the alleged victim is a qualified

                                   8   inmate with a disability and alleges violations of his or her

                                   9   rights under the ARP or ADA, including, but not limited to,
  United States District Court
Northern District of California




                                  10   grievances, incident reports, documents from staff misconduct

                                  11   inquiries, documents from Institutional Executive Review

                                  12   Committee inquiries in which the qualified inmate with a

                                  13   disability alleges excessive use of force or other staff

                                  14   misconduct in violation of his or her rights under the ARP or

                                  15   ADA, 989 forms and all supporting documents, responses of the

                                  16   Central Intake Unit of OIA to 989 forms, investigation reports

                                  17   produced by the OIA, and 402 and 403 forms issued by the hiring

                                  18   authority.     CDCR must also provide Plaintiffs’ counsel with

                                  19   monthly, written updates regarding progress on the implementation

                                  20   of the Five Prisons Remedial Plan at LAC, COR, SATF, CIW, and

                                  21   KVSP, including data regarding staff misconduct complaints and

                                  22   use of force involving a qualified inmate with a disability where

                                  23   there is a possible violation of the disabled inmate’s rights

                                  24   under the ARP or ADA.

                                  25             g.     Staffing.   CDCR must significantly increase

                                  26   supervisory staff by posting additional sergeants on all watches

                                  27   on all yards at LAC, COR, SATF, CIW, and KVSP.

                                  28
                                                                           6
                                        Case 4:94-cv-02307-CW Document 3218 Filed 03/11/21 Page 7 of 7




                                  1              h.    Training.    CDCR must develop and implement

                                  2    training intended to eliminate violations of the ARP and ADA at

                                  3    LAC, COR, SATF, CIW, and KVSP, such as human rights, de-

                                  4    escalation, and cultural training, for all custody, mental

                                  5    health, and medical staff at LAC, COR, SATF, CIW, and KVSP who

                                  6    interact with disabled inmates.      The training must include

                                  7    discussion of reporting requirements, whistleblowing, non-

                                  8    retaliation, and treatment of incarcerated people with

                                  9    disabilities.
  United States District Court
Northern District of California




                                  10             i.    Anti-Retaliation.       CDCR shall develop mechanisms

                                  11   to end and prevent any retaliation against disabled inmates who

                                  12   report violations of their rights under the ARP or ADA and to

                                  13   ensure their safety.    These mechanisms shall be described in the

                                  14   Five Prisons Remedial Plan.

                                  15             j.    Other Remedies.     CDCR shall develop a plan to

                                  16   modify its policies to more effectively monitor and control the

                                  17   use of pepper spray by staff at LAC, COR, SATF, CIW, and KVSP

                                  18   with respect to disabled inmates.        This plan shall be described

                                  19   in the Five Prisons Remedial Plan.

                                  20       6.    The Court finds that these additional remedial measures

                                  21   are consistent with the Prison Litigation Reform Act (PLRA),

                                  22   18 U.S.C. § 3626(a).

                                  23       IT IS SO ORDERED.

                                  24   Dated: March 11, 2021
                                                                               CLAUDIA WILKEN
                                  25                                           United States District Judge
                                  26

                                  27

                                  28
                                                                           7
